      Case 4:19-cr-02738-RM-JR Document 38 Filed 12/20/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       CR19-02738-TUC-RM (JR)
10                  Plaintiff,                       ORDER
11   v.
12   Jan Peter Meister,
13                  Defendant.
14
15          Pending before this Court is [Docket #37] Defendant’s Motion to Modify Conditions

16   of Release. Defendant argues that he should be released from custody to attend an

17   impatient treatment facility.
18          As no new information has been presented by the Defendant, the Magistrate Judge

19   declines to re-open detention.

20          IT IS HEREBY ORDERED that Defendant’s Motion to Modify Conditions of
21   Release is denied.
22          Dated this 20th day of December, 2019.

23
24
25
26
27
28
